Citation Nr: 1214004	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for anxiety or depression.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Appellant served on active duty for training from August 9, 1972, to August 29, 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant did not respond to the Board's inquiry to clarify whether he wanted a hearing before the Board and the Board deems any request for a hearing as withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the record shows that the Appellant has been granted Social Security disability benefits, and before the Board can decide the claims on the merits, additional development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper federal custodian, the Appellant's service personnel records. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).



2.  Request the Appellant's records from the Social Security Administration.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development is completed, adjudicate the claims.  If any decision remains adverse to the Appellant, furnish the Appellant and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans; Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


